
	
		II
		112th CONGRESS
		1st Session
		S. 1784
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2011
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Communications Act of 1934 to provide for
		  greater transparency and efficiency in the procedures followed by the Federal
		  Communications Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Communications Commission
			 Process Reform Act of 2011.
		2.FCC process
			 reform
			(a)In
			 generalTitle I of the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the
			 end the following new section:
				
					13.Transparency and
				efficiency
						(a)Rulemaking
				requirements
							(1)Requirements for
				notices of proposed rulemakingThe Commission may not issue a notice of
				proposed rulemaking unless the Commission provides for a period of not less
				than 30 days for the submission of comments and an additional period of not
				less than 30 days for the submission of reply comments on such notice and the
				Commission includes in such notice the following:
								(A)Either—
									(i)an identification of—
										(I)a notice of
				inquiry, a prior notice of proposed rulemaking, or a notice on a petition for
				rulemaking issued by the Commission during the 3-year period preceding the
				issuance of the notice of proposed rulemaking concerned and of which such
				notice is a logical outgrowth; or
										(II)an order of a court reviewing action by the
				Commission or otherwise directing the Commission to act that was issued by the
				court during the 3-year period preceding the issuance of the notice of proposed
				rulemaking concerned and in response to which such notice is being issued;
				or
										(ii)a
				finding (together with a brief statement of reasons therefor)—
										(I)that the proposed rule or the proposed
				amendment of an existing rule will not impose additional burdens on industry or
				consumers; or
										(II)for good cause,
				that a notice of inquiry is impracticable, unnecessary, or contrary to the
				public interest.
										(B)The specific
				language of the proposed rule or the proposed amendment of an existing
				rule.
								(C)In the case of a proposal to create a
				program activity, proposed performance measures for evaluating the
				effectiveness of the program activity.
								(D)In the case of a
				proposal to substantially change a program activity—
									(i)proposed performance measures for
				evaluating the effectiveness of the program activity as proposed to be changed;
				or
									(ii)a
				proposed finding that existing performance measures will effectively evaluate
				the program activity as proposed to be changed.
									(2)Requirements for
				rulesExcept as provided in
				the 3rd sentence of section 553(b) of title 5, United States Code, the
				Commission may not adopt or amend a rule unless—
								(A)the specific
				language of the adopted rule or the amendment of an existing rule is a logical
				outgrowth of the specific language of a proposed rule or a proposed amendment
				of an existing rule included in a notice of proposed rulemaking, as described
				in subparagraph (B) of paragraph (1);
								(B)such notice of
				proposed rulemaking—
									(i)was issued in compliance with such
				paragraph and during the 3-year period preceding the adoption of the rule or
				the amendment of an existing rule; and
									(ii)is identified in
				the order making the adoption or amendment;
									(C)in the case of the adoption of a rule or
				the amendment of an existing rule that may have an economically significant
				impact, the order contains—
									(i)an
				identification and analysis of the specific market failure, actual consumer
				harm, burden of existing regulation, or failure of public institutions that
				warrants the adoption or amendment; and
									(ii)a reasoned determination that the benefits
				of the adopted rule or the amendment of an existing rule justify its costs
				(recognizing that some benefits and costs are difficult to quantify), taking
				into account alternative forms of regulation and the need to tailor regulation
				to impose the least burden on society, consistent with obtaining regulatory
				objectives;
									(D)in the case of the adoption of a rule or
				the amendment of an existing rule that creates a program activity, the order
				contains performance measures for evaluating the effectiveness of the program
				activity; and
								(E)in the case of the adoption of a rule or
				the amendment of an existing rule that substantially changes a program
				activity, the order contains—
									(i)performance
				measures for evaluating the effectiveness of the program activity as changed;
				or
									(ii)a
				finding that existing performance measures will effectively evaluate the
				program activity as changed.
									(3)Data for
				performance measuresThe Commission shall develop a performance
				measure or proposed performance measure required by this subsection to rely,
				where possible, on data already collected by the Commission.
							(b)Adequate
				deliberation by CommissionersThe Commission shall by rule establish
				procedures for—
							(1)informing all Commissioners of the options
				available to the Commission for resolving a petition, complaint, application,
				rulemaking, or other proceeding;
							(2)ensuring that all Commissioners have
				adequate time, prior to being required to decide a petition, complaint,
				application, rulemaking, or other proceeding (including at a meeting held
				pursuant to section 5(d)), to review the proposed Commission decision document,
				including the specific language of any proposed rule or any proposed amendment
				of an existing rule; and
							(3)publishing the text of agenda items to be
				voted on at an open meeting in advance of such meeting so that the public has
				the opportunity to read the text before a vote is taken.
							(c)Nonpublic
				collaborative discussions
							(1)In
				generalNotwithstanding
				section 552b of title 5, United States Code, a bipartisan majority of
				Commissioners may hold a meeting that is closed to the public to discuss
				official business if—
								(A)a vote or any
				other agency action is not taken at such meeting;
								(B)each person
				present at such meeting is a Commissioner, an employee of the Commission, a
				member of a joint board established under section 410, or a person on the staff
				of such a joint board; and
								(C)an attorney from
				the Office of General Counsel of the Commission is present at such
				meeting.
								(2)Disclosure of
				nonpublic collaborative discussionsNot later than 2 business
				days after the conclusion of a meeting held under paragraph (1), the Commission
				shall publish a disclosure of such meeting, including—
								(A)a list of the
				persons who attended such meeting; and
								(B)a summary of the
				matters discussed at such meeting, except for such matters as the Commission
				determines may be withheld under section 552b(c) of title 5, United States
				Code.
								(3)Preservation of
				open meetings requirements for agency actionNothing in this subsection shall limit the
				applicability of section 552b of title 5, United States Code, with respect to a
				meeting of Commissioners other than that described in paragraph (1).
							(d)Initiation of
				items by bipartisan majorityThe Commission shall by rule
				establish procedures for allowing a bipartisan majority of Commissioners
				to—
							(1)direct Commission
				staff to draft an order, decision, report, or action for review by the
				Commission;
							(2)require Commission
				approval of an order, decision, report, or action with respect to a function of
				the Commission delegated under section 5(c)(1); and
							(3)place an order,
				decision, report, or action on the agenda of an open meeting.
							(e)Public review of
				certain reports and ex parte communications
							(1)In
				generalExcept as provided in paragraph (2), the Commission may
				not rely, in any order, decision, report, or action, on—
								(A)a statistical
				report or report to Congress, unless the Commission has published and made such
				report available for comment for not less than a 30-day period prior to the
				adoption of such order, decision, report, or action; or
								(B)an ex parte communication or any filing
				with the Commission, unless the public has been afforded adequate notice of and
				opportunity to respond to such communication or filing, in accordance with
				procedures to be established by the Commission by rule.
								(2)ExceptionParagraph (1) does not apply when the
				Commission for good cause finds (and incorporates the finding and a brief
				statement of reasons therefor in the order, decision, report, or action) that
				publication or availability of a report under subparagraph (A) of such
				paragraph or notice of and opportunity to respond to an ex parte communication
				under subparagraph (B) of such paragraph are impracticable, unnecessary, or
				contrary to the public interest.
							(f)Publication of
				status of certain proceedings and itemsThe Commission shall by rule establish
				procedures for publishing the status of all open rulemaking proceedings and all
				proposed orders, decisions, reports, or actions on circulation for review by
				the Commissioners, including which Commissioners have not cast a vote on an
				order, decision, report, or action that has been on circulation for more than
				60 days.
						(g)Deadlines for
				actionThe Commission shall
				by rule establish deadlines for any Commission order, decision, report, or
				action for each of the various categories of petitions, applications,
				complaints, and other filings seeking Commission action, including filings
				seeking action through authority delegated under section 5(c)(1).
						(h)Prompt release
				of certain reports and decision documents
							(1)Statistical
				reports and reports to Congress
								(A)Release
				scheduleNot later than
				January 15th of each year, the Commission shall identify, catalog, and publish
				an anticipated release schedule for all statistical reports and reports to
				Congress that are regularly or intermittently released by the Commission and
				will be released during such year.
								(B)Publication
				deadlinesThe Commission
				shall publish each report identified in a schedule published under subparagraph
				(A) not later than the date indicated in such schedule for the anticipated
				release of such report.
								(2)Decision
				documentsThe Commission
				shall publish each order, decision, report, or action not later than 7 days
				after the date of the adoption of such order, decision, report, or
				action.
							(3)Effect if
				deadlines not met
								(A)Notification of
				CongressIf the Commission
				fails to publish an order, decision, report, or action by a deadline described
				in paragraph (1)(B) or (2), the Commission shall, not later than 7 days after
				such deadline and every 14 days thereafter until the publication of the order,
				decision, report, or action, notify by letter the chairpersons and ranking
				members of the Committee on Energy and Commerce of the House of Representatives
				and the Committee on Commerce, Science, and Transportation of the Senate. Such
				letter shall identify such order, decision, report, or action, specify the
				deadline, and describe the reason for the delay. The Commission shall publish
				such letter.
								(B)No impact on
				effectivenessThe failure of
				the Commission to publish an order, decision, report, or action by a deadline
				described in paragraph (1)(B) or (2) shall not render such order, decision,
				report, or action ineffective when published.
								(i)Biannual
				scorecard reports
							(1)In
				generalFor the 6-month
				period beginning on January 1st of each year and the 6-month period beginning
				on July 1st of each year, the Commission shall prepare a report on the
				performance of the Commission in conducting its proceedings and meeting the
				deadlines established under subsections (g), (h)(1)(B), and (h)(2).
							(2)ContentsEach report required by paragraph (1) shall
				contain detailed statistics on such performance, including, with respect to
				each Bureau of the Commission—
								(A)in the case of
				performance in meeting the deadlines established under subsection (g), with
				respect to each category established under such subsection—
									(i)the number of petitions, applications,
				complaints, and other filings seeking Commission action that were pending on
				the last day of the period covered by such report;
									(ii)the number of filings described in clause
				(i) that were not resolved by the deadlines established under such subsection
				and the average length of time such filings have been pending; and
									(iii)for petitions, applications, complaints,
				and other filings seeking Commission action that were resolved during such
				period, the average time between initiation and resolution and the percentage
				resolved by the deadlines established under such subsection;
									(B)in the case of
				proceedings before an administrative law judge—
									(i)the number of such
				proceedings completed during such period; and
									(ii)the number of
				such proceedings pending on the last day of such period; and
									(C)the number of
				independent studies or analyses published by the Commission during such
				period.
								(3)Publication and
				submissionThe Commission
				shall publish and submit to the Committee on Energy and Commerce of the House
				of Representatives and the Committee on Commerce, Science, and Transportation
				of the Senate each report required by paragraph (1) not later than the date
				that is 30 days after the last day of the period covered by such report.
							(j)Transaction
				review standards
							(1)In
				generalThe Commission shall
				condition its approval of a transfer of lines, a transfer of licenses, or any
				other transaction under section 214, 309, or 310 or any other provision of this
				Act only if—
								(A)the imposed
				condition is narrowly tailored to remedy a harm that arises as a direct result
				of the specific transfer or specific transaction that this Act empowers the
				Commission to review; and
								(B)the Commission
				could impose a similar requirement under the authority of a specific provision
				of law other than a provision empowering the Commission to review a transfer of
				lines, a transfer of licenses, or other transaction.
								(2)ExclusionsIn
				reviewing a transfer of lines, a transfer of licenses, or any other transaction
				under section 214, 309, or 310 or any other provision of this Act, the
				Commission may not consider a voluntary commitment of a party to such transfer
				or transaction unless the Commission could adopt that voluntary commitment as a
				condition under paragraph (1).
							(k)Form of
				publication
							(1)In
				generalIn complying with a requirement of this section to
				publish a document, the Commission shall publish such document on its website,
				in addition to publishing such document in any other form that the Commission
				is required to use or is permitted to and chooses to use.
							(2)ExceptionThe
				Commission shall by rule establish procedures for redacting documents required
				to be published by this section so that the published versions of such
				documents do not contain—
								(A)information the
				publication of which would be detrimental to national security, homeland
				security, law enforcement, or public safety; or
								(B)information that
				is proprietary or confidential.
								(l)DefinitionsIn this section:
							(1)AmendmentThe
				term amendment includes, when used with respect to an existing
				rule, the deletion of such rule.
							(2)Bipartisan
				majorityThe term
				bipartisan majority means, when used with respect to a group of
				Commissioners, that such group—
								(A)is a group of 3 or
				more Commissioners; and
								(B)includes, for each
				political party of which any Commissioner is a member, at least 1 Commissioner
				who is a member of such political party, and, if any Commissioner has no
				political party affiliation, at least one unaffiliated Commissioner.
								(3)Economically
				significant impactThe term
				economically significant impact means an effect on the economy
				of $100,000,000 or more annually or a material adverse effect on the economy, a
				sector of the economy, productivity, competition, jobs, the environment, public
				health or safety, or State, local, or tribal governments or communities.
							(4)Performance
				measureThe term
				performance measure means an objective and quantifiable outcome
				measure or output measure (as such terms are defined in section 1115 of title
				31, United States Code).
							(5)Program
				activityThe term program activity has the meaning
				given such term in section 1115 of title 31, United States Code, except that
				such term also includes any annual collection or distribution or related series
				of collections or distributions by the Commission of an amount that is greater
				than or equal to $100,000,000.
							(6)Other
				definitionsThe terms agency action, ex
				parte communication, and rule have the meanings given
				such terms in section 551 of title 5, United States
				Code.
							.
			(b)Effective date
			 and implementing rules
				(1)Effective
			 date
					(A)In
			 generalThe requirements of section 13 of the Communications Act
			 of 1934, as added by subsection (a), shall apply beginning on the date that is
			 6 months after the date of the enactment of this Act.
					(B)Prior notices of
			 proposed rulemakingIf the Commission identifies under paragraph
			 (2)(B)(ii) of subsection (a) of such section 13 a notice of proposed rulemaking
			 issued prior to the date of the enactment of this Act—
						(i)such
			 notice shall be deemed to have complied with paragraph (1) of such subsection;
			 and
						(ii)if such notice did not contain the specific
			 language of a proposed rule or a proposed amendment of an existing rule,
			 paragraph (2)(A) of such subsection shall be satisfied if the adopted rule or
			 the amendment of an existing rule is a logical outgrowth of such notice.
						(C)Schedules and
			 reportsNotwithstanding subparagraph (A), subsections (h)(1) and
			 (i) of such section shall apply with respect to 2013 and any year
			 thereafter.
					(2)RulesThe
			 Federal Communications Commission shall promulgate the rules necessary to carry
			 out such section not later than 1 year after the date of the enactment of this
			 Act.
				(3)Procedures for
			 adopting rulesNotwithstanding paragraph (1)(A), in promulgating
			 rules to carry out such section, the Federal Communications Commission shall
			 comply with the requirements of subsections (a) and (h)(2) of such
			 section.
				3.Effect on other
			 lawsNothing in this Act or
			 the amendment made by this Act shall relieve the Federal Communications
			 Commission from any obligations under title 5, United States Code, except where
			 otherwise expressly provided.
		
